DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Non-Final Rejection responsive to Applicant’s filing of the Continuation on 10/16/2019. Claims 1-20 are pending and are now rejected.
The parent case, 11/624,785, Issued as US Pat No. 10,525,329. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
First, pursuant to step 1 in MPEP 2106.03, the claim is directed to a method which is a statutory category.
Step 2A, Prong One – The claim 1 recites 
 “obtaining… specified performance information from an operational environment, and transforming the information into specified metrics and visual metaphors” (certain methods of organizing human activity – commercial interactions – i.e. sales activities and business relations; Examiner nots that the “operational environment”, in an example of illustrative purposes, has “enterprise resource planning” and may include “office applications”. See paragraph 27 as published.);
“displaying… a visualization of said specified metrics and visual metaphors in a dashboard view for monitoring the visualizations of the metrics and visual metaphors to monitor the specified performance information from the operational environment;” (certain methods of organizing human activity – commercial interactions – i.e. sales activities and business relations) 
in response to detecting a triggering event (specification paragraph 48 as published/filed states that exemplary triggering events include “an operator can manually create a performance bookmark at 104”; paragraph 6 – can just be “periodically” or threshold condition being met), constructing… a performance bookmark of the dashboard view (thus, user just manually determines when the bookmark is created) to capture a state of the specified performance information, as viewed…, for a specified time (this can just be formatting the report/data; “visual properties” in FIG. 3 can just include a timestamp and paragraph 44; “relationships of information” is just related to the metrics themselves). 
…“configuring, …to display …, in a recalled dashboard view, the specified metrics and visual metaphors for the specified performance information when said performance bookmark was constructed to enable an operator to retrieve and use the information of the recalled dashboard view as measured at a previous point in time.” (This is just further stating the purpose with regards to a user (e.g. which time data is collected and which time the data represents). Again, the user is retrieving the desired information that was previously collected/saved/measured. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people; marketing or sales activities or behaviors). The triggering event in paragraph 6 can be any of:
“The triggering event may comprise for example, an operator requesting that the performance bookmark be created, e.g., using a suitable interface of the dashboard view. The triggering event may alternatively comprise a system response, such as recognition of a predetermined action, e.g., detecting that an action has been taken as a result of an operator observation of the data within the dashboard view. The triggering event may alternatively comprise, for example, automatically detecting a threshold condition or other parameter related to a dashboard system, an automated process that triggers continuously, periodically or at some predetermined interval.”

Thus, the “triggering event” is broad enough to be just “capturing the data each day.” The system would just be displaying Friday’s (or August’s) sales, and then showing a “past” data from Thursday’s (or July’s) sales upon a user request. Unlike the subsequently allowed claims in 11/624,785, there is only a recall of displayed in the recalled performance bookmark – which could just be switching the data of sales/KPI/performance between days/months. In contrast, the allowed claims recited intervening steps critical to what the recalling (e.g. later claims 5-7 have rewinding, replaying) was with regards to – “visual properties of said dashboard view at the time said performance bookmark is created; relationships of information display by said dashboard view at the time said performance bookmark is created;” and “configuring… the dashboard system to display a recalled dashboard corresponding with said visual properties and relationships of information of the dashboard view stored at the time said performance bookmark was created.” See US 10,515,329; col. 12, lines 47-51; 60-67. 

    PNG
    media_image1.png
    568
    361
    media_image1.png
    Greyscale

Here, the recalling can simply be displaying past numerically data with the same view – and does not require capturing or changing graphical user interface features during rewinding or replaying. Accordingly, the claim recites an abstract idea. 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The additional elements are addressed as follows:
A “method of bookmarking a dashboard view in a dashboard system” (MPEP 2106.05(f) “apply it on a computer”; see also MPEP 2106.05(a)(I) – “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018).” See also October 2019, Abstract Idea Example 46, page 34-35 – “display” is “apply it on a computer. Here, using a computer to perform each step; having information on a dashboard “user interface”. In addition, the PTAB 11/624,785 [parent application] decision of 10/16/18, pages 5-6, 11 notes that the claims are not directed to a “technological solution” because the “claims do not have any of the computer-centric details for accomplishing it” and that the law demands more than just a “result-oriented solution, with insufficient detail for how a computer accomplishes it.” 
obtaining, “by an information management module of a dashboard system,” specified performance information from an operational environment, and transforming the information into specified metrics and visual metaphors (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard); With regards to claim now reciting “transforming the information into said metrics and visual metaphors on a dashboard user interface,” this type of transformation is not sufficient for making the claim eligible. MPEP 21065.05(c) states “for data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011);
displaying, “by a dashboard interface of the dashboard system,” a visualization of said specified metrics and visual metaphors in a dashboard view for monitoring the visualizations of the metrics and visual metaphors to monitor the specified performance information from the operational environment; (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard));
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235));
storing, by the computer, the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; field of use – MPEP 2106.05h – storing the data on a computer);
receiving, by the computer, from the dashboard user interface, instructions to recall the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; field of use – MPEP 2106.05h); 
in response to the instructions, recalling, by the computer, the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; field of use – MPEP 2106.05h ); 
“based on the recalled constructed performance bookmark, configuring, by the computer, the dashboard system to display on the dashboard user interface,” in a recalled dashboard view… (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard);
and the operator interacting with the recalled dashboard view to interact with data from the past (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard).
The graphical user interface feature of just “recalling” by itself is part of “field of use” (2106.05h) and “apply it” on a computer (2106.05f) at this time. See 
With regards to elements that were not found in the prior art (See pages 16-17 of the PTAB Decision of 11/624,785 of 10/16/18, when analyzing the prior art of Ducheneaut and Gagnon in claim 2 of “in response to detecting a triggering event, creating by the computer, a performance bookmark of the dashboard view” – which is in claim 1 here), these limitations are part of abstract idea and are just generally linking the use of the judicial exception to a particular technological environment (the trigger is manual action of a user making a click to form the bookmark – and save desired information or is just “periodic” (e.g. daily, monthly) capture of business data). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea. 
Step 2B - Having considered the claim as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The claim does not include additional 
A method of bookmarking a dashboard view in a dashboard system (MPEP 2106.05(f) “apply it on a computer”;  and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory) comprising:
obtaining, “by an information management module of a dashboard system,” specified performance information from an operational environment, and transforming the information into specified metrics and visual metaphors (MPEP 2106.05(f) “apply it on a computer” (see explanation in step 2a, prong two above regarding display and dashboard)); and conventional computer function MPEP 2106.05(d)(II) – storing and retrieving information in memory); 
displaying, “by a dashboard interface of the dashboard system,” a visualization of said specified metrics and visual metaphors in a dashboard view for monitoring the visualizations of the metrics and visual metaphors to monitor the specified performance information from the operational environment; (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard));
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception);
storing, by the computer, the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
receiving, by the computer, from the dashboard user interface, instructions to recall the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory); 
in response to the instructions, recalling, by the computer, the constructed performance bookmark (MPEP 2106.05(f) “apply it on a computer”; and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory); 
“based on the recalled constructed performance bookmark, configuring, by the computer, the dashboard system to display on the dashboard user interface,” in a recalled dashboard view… (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard; and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
and the operator interacting with the recalled dashboard view to interact with data from the past (MPEP 2106.05(f) “apply it on a computer” (see explanation above regarding display and dashboard; and conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory).


Independent claim 11 is directed to a system at step 1, which is a statutory category. Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 11 recites a processor unit, memory storing executable code, executable by the one or more processor units to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above with regards to claim 1 at step 2a, prong 2 and step 2B. The claim is not patent eligible.
Independent claim 16 is directed to an article of manufacture at step 1, which is a statutory category. Claim 16 recites similar limitation as claim 1 and claim 11 above and is rejected for similar reasons. At step 2a, prong 2, claim 16 recites a computing device having a processor, computer-usable medium to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above with regards to claim 1 at step 2a, prong 2 and step 2B. The claim is not patent eligible.
Claims 2, 12, 17 recites further conventional computer functions of “interacting” with past data that is “drill-down”. The “drill-down”, as in which data from abstract idea is “stored” to then present the desired information in the dashboard. At step 2A, Prong Two this “storing” is “apply it” on a computer (2106.05f) and/or linking to a field of use (MPEP 2106.05h). Moreover, with regards to step 2B, it is conventional to “store” data (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory). In addition, Middlefart US 2005/0210389 states in paragraph 14 It is known to provide a user with tools for making a so-called data `drill-down`. One familiar with field of databases will know the term `drill-down` to comprise a method of coming from a data report with aggregated data to underlying data across which aggregation is performed to render the aggregated data and to make a presentation of the underlying data. Thus one may drill down from data at a coarse scale to data at a fine scale and make a presentation of the data at the fine scale.” Perkins US 6,359,637 – col. 1, lines 27-49 – “If one or more dependent nodes themselves have an icon indicating that child has at least one descendant, those descendants may be displayed in a similar fashion. In this way a user can select descendant nodes, until a node is reached that has no dependent nodes. This process is known in the art as "drilling down" through the hierarchy.”
Claims 3-4, 13-14, 18-19 narrows the abstract idea by letting users’ filter the data that they choose to view. Paragraph 53 of the specification as published states “the bookmark interface 22 may allow a user to perform filtering functions, e.g., by selecting which KPIs to view in the bookmarked dashboard view.” Thus, the filtering can just be a user choosing which data (e.g. sales, costs, etc) they would like to see.
Claim 5 narrows claim 1 to recite that the dashboard is “rewinding.” As explained in claim 1, this is part of the abstract idea of just seeing a different time period’s data (e.g. Thursday, July, etc). Further narrowing the claim to “rewinding” is just displaying a different day/month’s data. The graphical user interface feature of just “rewinding” by itself is part of “field of use” (2106.05h) and “apply it” on a computer (2106.05f) at this time.
storing and retrieving information in memory.
Claim 7 narrows claim 1 to recite that the dashboard is “replaying.” As explained in claim 1 and claim 5, this is part of the abstract idea of just seeing a different time period’s data (e.g. Thursday, July, etc) and is narrowing the abstract idea. The graphical user interface feature of just “replaying” by itself is part of “field of use” (2106.05h) and “apply it” on a computer (2106.05f) at this time.
Claim 8 narrows claim 1 to recite that the bookmarks are constructed at “predetermined time periods.” This is discussed in claim 1 – as this includes just daily, monthly, etc. capture of the business performance data (e.g. numbers) and is narrowing the abstract idea.
Claim 9 narrows claim 1 to recite that the recalled dashboard view “spans” across multiple ones of the captured bookmarks. As explained in claim 1 - this can just mean that business performance data is shown for 3 days/months. This is further narrowing the abstract idea.
15 (which is 8, 9, and 10 in one claim) also narrows the abstract idea similar to claim 1 and 3-4, to perform business analysis (i.e. trends) based on received performance data.
Claim 20 recites “time periods” similar to claim 8; and recalling bookmarks that “span” across multiple bookmarks similar to claim 9. Claim 20 narrows the abstract idea for the same reasons as claims 8-9.
For more information on 101 rejections, see MPEP 2106.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,515,329 in view of Gagnon (2002/0194090) and Tien (2007/0239573).
	Each of the limitations of Claim 1 of ‘690 are in claim 1 of ‘329 Patent. Thus, claim 1 here is broader than ‘329 and is rejected.
	Regarding independent claim 11, each of the limitations, other than the last one of claim 11, are in claim 13 of Patent ‘329. Claim 20 of ‘329 Patent has the last limitation 
Regarding independent claim 16, each of the limitations, other than the last one of claim 16, are in claim 23 of Patent ‘329. Claim 30 of ‘329 Patent has the last limitation reciting “user interacting” with data. Thus, claim 16 is rejected over claim 23 and 30 of the ‘329 Patent.
	Claim 2, 12, 17 here covers the same scope of claim 6 of the ‘329 Patent.
	Claims 3-4, 13-14, 18-19 recite limitations similar to claim 8 in ‘329 patent. To the extent it is phrased slightly different, the claim 3 here is similar to the claim 9 that existed in 11/624,785 at one point. As explained in the rejection of 11/5/15 in 11/624,785, this limitation is obvious over Gagnon (2002/0194090), par 43 – dashboard for filtering the reporting of business information; par 45, 51, FIG. 12 – selection of additional filters allows dashboards to be narrowed with respect to scope).
	Claim 5 recites “rewinding” which is required by claim 9 of the ‘329 patent.
	Claim 6 recites “pausing” which is required by claim 9 of the ‘329 patent.
Claim 7 recites “replaying” which is required by claim 9 of the ‘329 patent.
Claim 8 recites constructing the performance book at “predetermined time periods,” which covers the same scope as claim 2 of the ‘329 patent reciting “periodically and automatically creating and storing a second series of performance bookmarks.”
Claim 9 recites “recalled dashboard view spans across multiple ones of the captured performance bookmarks.” This covers the same scope as claim 9 of the ‘329 
Claim 10 recites “the specified performance information includes a plurality of key performance indicators (KPIs); and the recalled dashboard view shows trends of the KPIs between the captured performance bookmarks.” This covers the same scope as claim 10 of the ‘329 patent.
Claim 15 recites constructing the performance book at “predetermined time periods,” which covers the same scope as claim 2 of the ‘329 patent reciting “periodically and automatically creating and storing a second series of performance bookmarks.” Claim 15 also recites “recalled dashboard view spans across multiple ones of the captured performance bookmarks.” This covers the same scope as claim 9 of the ‘329 patent reciting “recalling, by the computer, a series of temporally-distinct, previously-created performance bookmarks.” Claim 15 also recites KPIs. However, Tien (2007/0239573) discloses KPIs (See par 48 – KPI). Thus, claim 15 is an obvious variant of claims 2 and 9 of the ‘329 patent and Tien.
Claim 20 recites “predetermined time periods.” This covers the same scope as claim 24 of the ‘329 patent reciting “periodically and automatically creating and storing a second series of performance bookmarks.” Claim 20 recites “recalled dashboard view spans across multiple ones of the captured performance bookmarks.” This covers the same scope as claim 24 of the ‘329 patent reciting “recalling, by the computer, a series of temporally-distinct, previously-created performance bookmarks.” The last limitation of claim 20 recites “the recalled dashboard view shows trends of the KPIs between the captured performance bookmarks.” This is not explicitly in the claims of the ‘329 patent, Tien (2007/0239573) discloses KPIs and trends (see par 48 - A trend type may be set according to whether an increasing trend is desirable or not. For example, increasing profit is a desirable trend, while increasing defect rates is not. The trend type may be used in determining the KPI status to display and in setting and interpreting the KPI banding boundary values. The trend arrows displayed in scorecard 400 indicate how the numbers are moving this period compared to last.) Thus, claim 15 is an obvious variant of claims 24 and 32 of the ‘329 patent and Tien.

Allowable over 35 USC 103
Relevant prior art (already of record) - Mathieu, "Towards Pro-Active Information System Management in Virtual Enterprises," 2006, in IFAC/IEEE Proceedings Volume 39, No. 3, at INCOM 2006, pages 697-702 – discloses having Business Activity Monitoring (BAM) (page 697, col. 2) where BAM includes management dashboards with key performance indicators that extracts performance indicators from process modeling, process execution, and process monitoring (See page 698, col. 2; FIG. 2).

Relevant prior art (already of record)  – Kapoor, “A technical framework for sense-and-respond business management,” 2005, IBM Systems Journal, Vol. 44, No. 1, pages 5-24 – discloses a dashboard with overall health of the business, where the dashboard is an interactive user interface resembling an automobile’s instrument panel, that delivers real-time visibility into key business process metrics; (pages 9-10)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619